770 F.2d 166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOANN HARRIS, INDIVIDUALLY AND AS ADMINISTRATRIX OF THEESTATE OF ROBERT D. HARRIS, DECEASED, PLAINTIFF-APPELLANT,v.CINCINNATI INSURANCE COMPANY, DEFENDANT-APPELLEE.
NO. 84-5895
United States Court of Appeals, Sixth Circuit.
7/30/85

Before :  MARTIN, CONTIE, and WELLFORD, Circuit Judges.
PER CURIAM.


1
The judgment of the district court is affirmed for the reasons set forth below by Judge Bertelsman.


2
Harris asserts on appeal that the district court erroneously concluded:  'The umbrella policy being a type of excess policy, it requires that the insured keep the primary policies in effect for the protection of the excess carrier.'  Initially, we note that the court was speaking of umbrella policies in general, not of the Tarry umbrella policy.  This is made evident by the court's reference to the 'primary policies.'  Tarry's umbrella policy listed only one primary policy.


3
At any rate, it is clear that Tarry was not required to keep the primary insurance in force.  It is equally clear, however, that the purpose of listing the primary coverage was to establish the limits of Cincinnati Insurance Company's potential liability.  Harris asserts that the parties to the umbrella policy contract could have established those limits by simply listing a dollar figure rather than describing the primary policy that Tarry then had in effect.  This observation does not detract from the overwhelming clarity of the interpretation placed upon the contract by Judge Bertelsman.


4
The judgment of the district court is affirmed.